DETAILED ACTION
Status of the claims
	Claims 1-10 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “Systems for detecting a low battery condition of a remote control”

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reams (US 20090278701). 
Regarding claim 1, Reams disclosed systems for detecting replacement of a battery in a remote control, comprising
a display; 
an external device interface including at least one communication module, the external device interface being configured to communicate with a remote control device using short-range communication; 
[0015] FIG. 1 illustrates an embodiment of an entertainment system 100. The entertainment system 100 presents content to a user 108. In at least one embodiment, the content presented to the user 108 includes an audio/video stream, such as a television program, movie or other recorded content and the like. The entertainment system 100 includes an entertainment device 102, a presentation device 104 and a remote control 106. Each of these components is discussed in greater detail below. The entertainment system 100 may include other devices, components or elements not illustrated for the sake of brevity. {a presentation device 104  thus a display}
[0017] The remote control 106 may comprise any system or apparatus configured to remotely control the output of content by the entertainment device 102. For example, the remote control 106 may communicate commands to the entertainment device 102 requesting to playback content, temporally move through content (e.g., fast-forward or reverse), adjust the volume, access electronic programming guides and the like. In some embodiments, the remote control 106 may additionally be configured to remotely control the presentation device 104. The remote control 106 may communicate with the entertainment device 102 and/or the presentation device 104 through any type of wireless communication medium, such as infrared (IR) signals or radio-frequency (RF) signals. {thus an external device interface}
a memory; and 
a controller configured to: 
[0024] FIG. 2 illustrates an embodiment of a remote control 106A of the entertainment system 100 of FIG. 1. FIG. 2 will be discussed in reference to the entertainment system 100 illustrated in FIG. 1. The remote control 106A includes a transmitter 202, a non-volatile memory 204, an input module 206, a battery measurement module 208, a battery 210 and a battery connector 212. Each of these components is discussed in greater detail below. The remote control 106A may contain other devices, such as pointing devices (e.g., touchpads), not mentioned herein for the sake of brevity. {a battery measurement module 208 thus a controller }
check a voltage value of a battery included in the remote control device based on data included in a control signal received from the remote control device; 
when the voltage value of the battery is less than a predetermined reference voltage value, store the voltage value of the battery in the memory, and output a first message for requesting battery replacement through the display; 
 [0019] For example, the entertainment system 100 may indicate to the user 108 when the remaining usable life of the batteries in the remote control 106 reaches 10% or decreases to a specified voltage threshold (e.g., a low battery condition). In at least one embodiment, the remote control 106 detects the existence of the low battery condition and transmits a low battery message to the entertainment device 102 regarding the low battery condition. Thus, the entertainment device 102 may include a message in the presentation stream output to the presentation device 104 responsive to the low battery message. For example, if the presentation stream is an audio/video stream, then the entertainment device 102 may insert a warning message or other type of indicator into the audio/video stream for display by the presentation device 104. The entertainment device 102 may also indicate the low battery condition using a low battery indicator (e.g., an LED) on the exterior of the entertainment device 102.
[0035] In at least one embodiment, the battery measurement module 208 maintains a register storing the most recently measured quiescent (non-surge) battery terminal voltage. For example, the battery measurement module 208 may utilize an increase threshold value of 0.10 V. The battery measurement module 208 previously measures a quiescent battery terminal voltage of 1.03 V, which is stored in the register. Subsequently, the battery measurement module 208 measures a battery terminal voltage of 1.15 V. The difference is 0.12 V, which is greater than the increase threshold value of 0.10 V. This indicates that the remaining usable life of the battery 210 has increased .about.40%. Thus, it is likely that the battery 210 has been replaced by a new battery 210. {a register storing the most recently measured quiescent (non-surge) battery terminal voltage thus store the voltage value of the battery in the memory}
when the control signal includes data indicating that the battery is replaced, calculate a voltage difference between a voltage value stored in the memory and the voltage value included in the control signal; and 
when the voltage difference is less than a predetermined reference difference, determine that the replaced battery needs to be replaced.
[0030] The battery measurement module 208 is further operable to detect when the battery 210 in the remote control 106A has been replaced or recharged. A battery replacement may be detected by comparing a measured battery terminal voltage with a reference value. In at least one embodiment, the battery measurement module 208 is operable to determine whether the battery terminal voltage is greater than a reference voltage. The reference voltage indicates when the battery has been replaced, and the reference voltage may be selected based on any desired design criteria. For example, the reference voltage may be selected to indicate that a battery has a significant portion of its usable life remaining (e.g., greater than 50%). { a reference value thus voltage value}
Regarding claim 2, the claim is interpreted and rejected as claim 1. {see [0019]}
Regarding claim 9, the claim is interpreted and rejected as claim 1.


Allowable Subject Matter
Claims 3-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685